Citation Nr: 1428102	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to January 1995 and from February 1999 to August 2001.  These matters are before the Board of Veterans' Appeals on appeal from a May 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In March 2012 the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

At the February 2012 Travel Board hearing the Veteran complained of buckling, and giving way of the knees (suggestive of instability), and indicated that he believed his knees had worsened since his last VA examination in October 2011; hence, a contemporaneous VA examination to assess the current severity of his bilateral knee disability was deemed necessary.  He also testified that he had not received treatment for his knees since he was last examined.

The Board's March 2012 remand ordered that the Veteran be scheduled for a VA orthopedic examination to assess the current severity of his left and right knee disabilities.  A March 2012 letter advised the Veteran that he would be notified (by the nearest VA medical facility) of the date, time, and place of the examination, and also informed him that failure to report for an examination or reexamination, without good cause, could result in a denial of his claims.   Notations in the claims file reflect that he failed to report for the orthopedic examination scheduled on April 9, 2012.  The AOJ proceeded to issue a (September 2012) supplemental statement of the case (SSOC) and re-certify the matter to the Board.  

In October 2012 correspondence the Veteran's representative indicated that the Veteran was unable to report for the scheduled examination, and requested that the examination be rescheduled.  The Board finds that the report by the Veteran's representative that the Veteran was unable to report for the scheduled examination alleges, and establishes (without belaboring the point), good cause for his failure to appear and to be rescheduled.  

Notably, staged ratings may be appropriate in a claim for increase when the factual findings show distinct time periods when the disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, as here, the claim is to be denied (See 38 C.F.R. §  3.655(b)).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected left and right knee disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the knee disabilities at issue, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria (specifically including ranges of motion, with any further limitations due to pain or on use and notation of the degree of any instability).  

The examiner must explain the rationale for all opinions.

2.  The RO should then review the record and readjudicate the claims.  [If the Veteran fails, without good cause, to report for the scheduled examination, the claim must be denied under 38 C.F.R. § 3.655(b) (rather than on the medical record).]  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

